Filed 10/13/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 244







Nathan G. Dubray, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140428







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Charles J. Sheeley (argued), 3332 Fourth  Ave. S., Ste.  2D1, Fargo, ND 58103, for petitioner and appellant.



Mark J. McCarthy (argued) and Meredith H. Larson (on brief), Assistant State’s Attorneys, P.O. Box 5607, Grand Forks, ND 58206-5607, for respondent and appellee.

Dubray v. State

No. 20140428



Per Curiam.

[¶1]	Nathan Dubray appeals from a district court order denying his application for post-conviction relief.  In 2013, Dubray pled guilty to two counts of gross sexual imposition, a class AA felony.  Dubray applied for post-conviction relief claiming ineffective assistance of counsel and seeking to withdraw his guilty pleas and proceed to trial.  After an evidentiary hearing, the district court denied his application.  Dubray appealed, arguing the district court committed reversible error in denying his application claiming his guilty pleas were not voluntary because he received ineffective assistance of counsel and was prejudiced by his trial counsel’s failure to (1) hire a private investigator; (2) depose witnesses; (3) move to exclude evidence; and (4) communicate all known facts to Dubray.  Dubray also argues the district court applied the wrong standard to the second prong of its analysis.  Courts need not address both prongs of the 
Strickland
 test if a court can resolve the case by addressing only one prong.  
Rencountre v. State
, 2015 ND 62, ¶ 7, 860 N.W.2d 837.  We conclude the district court’s finding that Dubray’s trial counsel’s representation did not fall below an objective standard of reasonableness is not clearly erroneous.  Therefore, we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner